IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,804


EX PARTE NOLAN HARRELL WEBB, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 3612

			IN THE 299th JUDICIAL  DISTRICT COURT 
FROM TRAVIS COUNTY



 Per curiam.


ORDER


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and
sentenced to fifty years' imprisonment.  The Court of Appeals affirmed his conviction.  Webb v.
State, No. 03-00-00613-CR (Tex. App.-Austin, delivered November 29, 2001).
	This Court granted Applicant an out-of-time petition for discretionary review (PDR).  Ex
Parte Webb, No. AP-75, 380 (Tex. Crim. App., delivered April 12, 2006).  Applicant timely filed
his out-of-time PDR, which was refused by this Court on September 27, 2006.
	Applicant filed this writ of habeas corpus to challenge his conviction on the grounds of
prosecutorial misconduct.  This Court has found an issue that needs to be addressed before we can
determine whether or not to proceed with Applicant's habeas application on the merits. We order
that this application be filed and set for submission to determine whether a conviction is final for
article 11.07 habeas corpus purposes when the right to file an out-of- time PDR has been granted,
such a PDR has been filed but refused by this Court, and the court of appeals neither withdrew the
original mandate nor issued a new one after the out-of-time PDR was refused. (1)  The parties shall
brief this issue. Oral argument is permitted.
	If the trial court finds that Applicant is indigent, the trial court will, pursuant to the provisions
of Tex. Code Crim. Proc. art. 26.04, appoint an attorney to represent him.  If the trial court finds
that Applicant is not indigent, Applicant shall be given the opportunity to retain counsel within 15
days of the trial court's finding.  Any hearing conducted pursuant to this order shall be held within
30 days of this order.  Applicant's brief shall be filed with this Court within 30 days of the date of
this order. The State's response shall be filed within 30 days after the filing of Applicant's brief. 

Filed: December 12, 2007
Do not publish	
1.  A criminal case is not final until the court of appeals issues its mandate, and this Court dismisses any
11.07 applications that are filed prior to the mandate being issued.  Ex Parte Johnson, 12 S.W.3d 472 (Tex. Crim.
App. 2000); Ex Parte Brown, 662 S.W.2d 3 (Tex. Crim. App. 1983).